Citation Nr: 0903566	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  03-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological 
disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim for service connection for a 
neurological disability and a May 2003 rating decision that 
denied the petition to revise the April 2001 rating decision 
based on clear and unmistakable error.  The veteran testified 
before the Board in May 2006.  

In a July 2006 decision, the Board reopened the veteran's 
claim for service connection for a neurological disability 
and then denied the claim on the merits.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Remand, a May 2008 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Remand.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran's 
neurological disability manifested prior to his period of 
service, but it remains unclear whether his neurological 
disability was aggravated by his period of active service.  
The veteran's entrance examination did not note a pre-
existing neurological condition, but he received treatment 
for dizziness only three days later and reported that he had 
experienced dizzy spells for the previous nine years.  The 
veteran was recommended for administrative discharge in July 
1954 for his pre-existing neurological condition.  In January 
2006, a VA physician reviewed the entire claims file but 
declined to speculate on the etiology of the veteran's 
current neurological disability.  No other treating 
physicians discussed the etiology of the veteran's 
neurological disability.  In order to make an accurate 
assessment of the veteran's entitlement to service connection 
for his neurological disability, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that reconciles the question of whether the veteran's pre-
existing neurological disability was aggravated by his period 
of active service.  The Board thus finds that an examination 
and opinion addressing the etiology of the veteran's disorder 
is necessary in order to fairly decide the merits of the 
veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
his neurological disability.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the veteran's 
pre-existing neurological disability was 
aggravated (increased in disability beyond 
the natural progress of the condition) 
during his period of active service.  If 
necessary, the examiner should reconcile 
the opinion with any other medical 
opinions of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims 
folder and should note that review.   

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

